               Case 2:17-cv-03048-GMN-DJA Document 56 Filed 09/08/20 Page 1 of 3



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     RICK WATSON
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-353-0300 (v)
     202-307-0054 (f)
 6   Rickey.Watson@usdoj.gov

 7   Attorneys for United States

 8
                                            IN THE UNITED STATES DISTRICT COURT
 9                                               FOR THE DISTRICT OF NEVADA

10
      UNITED STATES OF AMERICA,               )
11                                           )                       Case No. 2:17-cv-3048-GWN-DJA
               Plaintiff,                     )
12                                           )                       JOINT MOTION TO VACATE AND
               v.                            )                       RESET PRETRIAL ORDER
13                                           )                       DEADLINE
      ESTATE OF SANDRA DE FORREST            )
14                                           )
                                             )
15             Defendant.                    )
                                             )
16    _______________________________________)

17
                The United States of America and Defendant Estate of Sandra De Forrest (“the parties”),
18
     by and through their undersigned counsel, hereby move the Court to vacate and reset the
19
     deadline to submit a proposed pretrial order in this case, currently set for August 28, 2020, for at
20
     least 60 days. For the reasons set forth below, the parties submit that good cause exists for such
21
     action.
22

23

24
      Joint Motion to Vacate and Reset Pretrial Order Deadline               U.S. DEPARTMENT OF JUSTICE
                                                                 1           Tax Division, Western Region
                                                                             P.O. Box 683
                                                                             Washington, D.C. 20044
                                                                             Telephone: 202-353-0300
               Case 2:17-cv-03048-GMN-DJA Document 56 Filed 09/08/20 Page 2 of 3



 1              1.           On January 13, 2020, the Defendant submitted a settlement offer to the United

 2   States. Due to the amount at issue in this case, that settlement offer must be reviewed by senior

 3   Department of Justice and IRS officials.

 4              2.           On May 31, 2020, while Defendant’s settlement offer was still under

 5   consideration by the Department, this Court ordered the parties to submit a proposed pretrial

 6   order by June 30, 2020. Dkt. # 52.

 7              3.           On June 12, 2020, after further settlement discussions between the parties, the

 8   Defendant submitted a revised formal settlement offer to the United States. Again, that

 9   settlement offer must be reviewed by senior Department of Justice and IRS officials prior to

10   being accepted by the Department. That review has been ongoing.

11              4.           Recently, the IRS requested that the Defendant submit additional supporting

12   documents in connection with the settlement offer. Defendant is in the process of attempting to

13   obtain that material.

14              5.           Given the above, the parties request that the Court grant this motion to vacate and

15   reset the pretrial order. Granting this motion would permit the parties to attempt to resolve this

16   case without further litigation expense, thereby conserving the resources of the parties and the

17   Court.

18              6.           Granting the motion will not impact any other deadline in this case. Therefore,

19   this requested extension will not prejudice the timely, orderly, efficient resolution of this case.

20              WHEREFORE, the parties hereby move the Court to vacate the deadline to submit a

21   proposed pretrial order and reset it to a date no sooner than 60 days from the date of such action.

22

23

24
      Joint Motion to Vacate and Reset Pretrial Order Deadline                U.S. DEPARTMENT OF JUSTICE
                                                                 2            Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-353-0300
               Case 2:17-cv-03048-GMN-DJA Document 56 Filed 09/08/20 Page 3 of 3



 1   Dated: August 28, 2020.
                                                                         Respectfully submitted,
 2
                                                                         RICHARD E. ZUCKERMAN
 3                                                                       Principal Deputy Assistant Attorney General

 4                                                                       /s/Rick Watson
                                                                         RICK WATSON
 5                                                                       Trial Attorney, Tax Division
                                                                         U.S. Department of Justice
 6
                                                                         Counsel for the United States
 7
                                                                         AMANDA E. LITT, ESQ.
 8                                                                       Nevada State Bar NO. 12434
                                                                         RYAN LOOSVELT, ESQ.
 9                                                                       Nevada State Bar No. 8550
                                                                         Litt Law Firm LLC
10                                                                       3202 West Charleston Boulevard
                                                                         Las Vegas, Nevada 89102
11
                                                                         /s/Brian C. McManus
12                                                                       BRIAN C. MCMANUS, ESQ.
                                                                         (Pro Hac Vice)
13                                                                       MIRIAM L. FISHER, ESQ.
                                                                         (Pro Hac Vice)
14                                                                       Latham & Watkins LLP
                                                                         555 Eleventh Street, NW
15                                                                       Suite 1000
                                                                         Washington, D.C. 20004-1304
16
                                                                         Attorneys for Estate of
17                                                                       Sandra J. de Forrest

18                                                                   ORDER
               IT IS HEREBY ORDERED that the above Joint Motion to Vacate and Reset Pretrial
19
     Order Deadline, (ECF No. 55), is GRANTED. The parties shall submit a proposed joint pretrial
20   order by November 2, 2020.

21                         8 day of September, 2020.
               DATED this ____
               NUNC PRO TUNC: August 31, 2020.
22

23                                                                       ________________________________
                                                                         Gloria M. Navarro, District Judge
24                                                                       United States District Court
      Joint Motion to Vacate and Reset Pretrial Order Deadline
                                                                 3                  U.S. DEPARTMENT OF JUSTICE
                                                                                    Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-353-0300
